         Case 1:20-cv-02715-KHP Document 38 Filed 06/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                             6/11/2021
 PHILLIP TROY CHRISTY, et al.,

                                 Plaintiffs,                         ORDER
                   -against-                                   20-CV-2715 (KHP)


 JEFF ALAN THOMPSON, et al.,

                                 Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

       For the reasons set forth at the telephonic conference held in the above-captioned case

on June 11, 2021, the Court provides as follows:

       The telephonic conference previously scheduled in this case for June 17, 2021 at 12:00

p.m. is hereby adjourned. Another telephonic case management conference is hereby

scheduled to take place on July 29, 2021 at 10:30 a.m. Counsel are directed to dial (866) 434-

5269, access code: 4858267 at the scheduled time.

       Further, discovery closed in this case back in May 2021. (See ECF No. 27.) However,

given the parties’ representations at the June 11 conference, the Court will permit limited

additional discovery despite the fact that the expert discovery deadline has long since passed.

Accordingly, the parties have until August 10, 2021 to (1) obtain the additional medical records

highlighted at the June 11 conference; (2) exchange an unedited version of the recently

disclosed surveillance footage; and (3) conduct any necessary follow-up depositions based on

those supplemental disclosures and documentation.
         Case 1:20-cv-02715-KHP Document 38 Filed 06/11/21 Page 2 of 2




    SO ORDERED.

Dated:   June 11, 2021
         New York, New York

                                                   KATHARINE H. PARKER
                                               United States Magistrate Judge
